Winkler, J.
On the trial below, the accused moved the court to quash the information in this case, on the following grounds:
“1. The county attorney has no authority in law to file an information in this court, when a part of the judgment may be imprisonment in the county jail.
“ 2. Said information charges no offense.
“ 3. This court has no jurisdiction to try said cause upon information.”
This motion was overruled, and the ruling of the court on the motion is assigned as error.
*33The court did not err in overruling the motion. The county attorney had authority to file the information in, and the court had jurisdiction to try, the case. Section 13, and following, of the act regulating the duties of county attorneys. Gen. Laws 1876, p. 85; County Court Act, same session (1876), p. 18, sec. 3.
For the other questions raised by the assignment of errors, see Taylor v. The State, ante, p. 29. The judgment is affirmed.

Affirmed.